United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                            In the                                     February 8, 2007
      United States Court of Appeals                                Charles R. Fulbruge III
                  for the Fifth Circuit                                     Clerk
                       _______________

                         m 05-31137
                       _______________



                   MARTHA AMIE, ET AL.,

                                            Plaintiffs

MARTHA AMIE; JACQUELINE BLANK; ELEANOR BEAL, KALANIE
BOURQUE, ALSO KNOWN AS KALANIE BOURQUE-NEWMAN; JOLYNNE
 DEAVILLE, ALSO KNOWN AS JOLYNNE DEVILLE-CARTER; DEBORAH
                ROBBINS; PRISCILLA WISE,

                                            Plaintiffs-Appellees,

                            VERSUS

              CITY OF JENNINGS, ETC., ET AL,

                                            Defendant

  CITY OF JENNINGS, AS THE MUNICIPALITY RESPONSIBLE FOR THE
    SUPERVISION OF THE JENNINGS POLICE DEPARTMENT AND THE
            EMPLOYER OF ALL THE LISTED INDIVIDUALS,

                                            Defendant-Appellant.


            _________________________

           Appeal from the United States District Court
              for the Western District of Louisiana
                       m 2:03-CV-2011
        ______________________________
Before SMITH, BARKSDALE, and DENNIS,                        rule.”3.
  Circuit Judges.
                                                                One of the necessary elements to appeal un-
               *
PER CURIAM:                                                 der the collateral order doctrine is that an or-
                                                            der “effectively would be unreviewable on ap-
   Eight female employees of the City of Jen-               peal from a final judgment.”4 We have noted
nings Police Department sued the city and sev-              in the past that orders allowing joinder are ef-
en other individual, alleging sexual harassment             fectively reviewable on appeal after final
resulting from an alleged hostile work                      judgment,5 and the great weight of authority
environment.1 After one employee voluntarily                from other circuits supports this conclusion.6
settled her claim, the city moved to sever the
claims or for separate trials of each of the
individual plaintiff’s claims, arguing that the                3
                                                                 19 JAMES W. MOORE ET AL., MOORE’S FED-
claim of each plaintiff is separate and distinct            ERAL PRACTICE § 202.07[1], at 202-30 (Matthew
in its alleged facts, periods of time, alleged              Bender 3d ed. 2006) (citing Will v. Hallock, 126 S.
harassers, and nature of harassment. The mo-                Ct. 952 (2006)).
tion was denied, and this appeal followed.
                                                               4
                                                                  In Re Rupp & Bowman Co., 109 F.3d 237,
    “[O]rders granting or denying joinder are               240 (5th Cir. 1997). See also Stringfellow v. Con-
not final. The same rule follows as to orders               cerned Neighbors in Action, 480 U.S. 370, 375
having similar effects.”2 Although ordinarily               (1949) (“[A] party seeking appeal must show that
our appellate jurisdiction is limited under 28              all three requirements are satisfied . . . .”).
U.S.C. § 1291 to reviewing final judgments, in                 5
                                                                See Doleac v. Michalson, 264 F.3d 470, 477-
a limited class of cases interlocutory judgments
                                                            93 (5th Cir. 2001).
can be reviewed under the collateral order
doctrine. See Cohen v. Beneficial Indus. Loan                  6
                                                                  See Michelson v. Citicorp Nat. Servs., Inc.,
Corp., 337 U.S. 541, 546 (1949). Courts have                138 F.3d 508, 512 (3d Cir. 1998) (stating that “al-
consistently applied this doctrine “stringently             though an order refusing or permitting the filing of
to assure that it does not swallow the general              an amended complaint joining an additional party
                                                            is a discretionary action by the trial court and sub-
                                                            ject to appellate review as part of an ultimate final
   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-        judgment, the order itself is not appealable in iso-
termined that this opinion should not be published          lation.”) (citing Fowler v. Merry, 468 F.2d 242,
and is not precedent except under the limited               243 (10th Cir. 1972); Garber v. Randall, 477 F.2d
circumstances set forth in 5TH CIR. R. 47.5.4.              711, 715 (2d Cir. 1973) (“An order granting or de-
                                                            nying consolidation, or granting or denying sepa-
   1
     As of this appeal, all defendants other than the       rate trials, is an ordinary, nonappealable interlocu-
city have been dismissed.                                   tory order. Severance orders are the same. Such
                                                            orders are appealable only by certification and per-
   2
      15B CHARLES ALAN WRIGHT & ARTHUR R.                   mission under 28 U.S.C. § 1292(b).”) (citing 9 J.
MILLER, FEDERAL PRACTICE AND PROCEDURE                      MOORE, MOORE’S FEDERAL PRACTICE ¶ 10.13[8],
§ 3914.18, at 38-39 (2d ed. 1987) (citing Deckert           at 183 (2d ed. 1972)); Metalock Repair Serv. v.
v. Independence Shares Corp., 311 U.S. 282, 290-            Harman 216 F.2d 611, 611-12 (6th Cir. 1954).
91 & n.4 (1940); Demelo v. Woolsey Marine In-               Cf. Stringfellow, 480 U.S. at 375 (holding that
dus., 677 F.2d 1030, 1035 n.12 (5th Cir. 1982)).                                                    (continued...)

                                                        2
Moreover, the city has pointed to no factors
that render this case different from any other
multiple plaintiff employment law action.7

    Because in this instance the order appealed
from is not final, and the collateral order
doctrine does not apply to an interlocutory
order denying severance of claims or separate
trials, we lack jurisdiction, so the appeal is
DISMISSED.




   6
     (...continued)
permissive intervenor could not appeal denial of
and application to intervene as of right and the re-
strictions imposed on permissive intervention, be-
cause “it can obtain effective review of its claims
on appeal from the final judgment”).
   7
     Cf. Garber, 477 F.2d at 715-16 (relying on
unique considerations involving “the very area now
before us, consolidation of stockholders’ derivative
and class suits,” to allow immediate appeal of an
order consolidating multiple plaintiffs’ actions in a
single suit).

                                                        3